DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claim(s) 1-12 and 19-20, in the reply filed on 5/24/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the phrase ‘deforms in response’ should be amended to recite ‘where the sealing element is configured to deform[[s]] in response’. 
In claim(s) 1, the phrase ‘and is located’ should be amended to recite ‘and where the sealing element is located’. 
In claim(s) 6, the phrase ‘and contacts the sealing element retaining wall one or more locations along the sealing element retaining wall’ should be amended to recite ‘and contacts 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear, in the context of the claim(s), the degree to which the access port may be angled to an aperture and still constitute a ‘substantial’ perpendicularity, nor what other shapes are encompassed by a ‘substantially’ curved shape. 
Claim(s) 2-12 is/are rejected due to its/their dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zollinger (US 20210162101 A1).

For claim 1, Zollinger teaches A specimen collection device comprising:
 an inlet port [112a-b] and an outlet port [125] on opposing ends of the specimen collection device [most preferable embodiment of Fig. 1, though other embodiments depict inlet/outlet port configurations as well], wherein the inlet and outlet ports define an aperture [FSP] that extends through the specimen collection device, [Fig. 6]
an access port [111] located substantially perpendicular to the aperture defined by the inlet and outlet ports [Fig. 6] and configured to receive a specimen tray [176] having an outlet sieve [186] such that the outlet sieve of the specimen tray is aligned with the aperture when the specimen tray is fully inserted into the access port, [Fig. 7]
and a flexible sealing element [one or both of 151a-b] of a substantially curved shape [151b being circular in cross-section, 151a having rounded corners] that is located at a first position within the specimen collection device between the aperture and the access port [Figs. 5-6] such that the access port is sealed when the specimen tray is not inserted into the access port, deforms in response to an insertion force applied to the specimen tray to insert the specimen tray into the access port [an edge / lip of 176 can be used to flip open one or both of 151a-b by an operator of the device], and is located at a second position that is on an opposing side of the aperture as that of the first position when the specimen tray is fully inserted into the access port. [151a-b are tethered to 106 such that they are displaced when removed from 111 and 1121b to be located to a second, opposite side of the suction path (FSP) as in Fig. 6]. 

For claim 2, Zollinger teaches The specimen collection device of claim 1, further comprising:
 the specimen tray [176], wherein the outlet sieve of the specimen tray is disposed within a sample cavity [182] located at an end of the specimen tray. [Figs. 5-6]

For claim 3, Zollinger teaches The specimen collection device of claim 1, further comprising:
 a suction port. [110] 

For claim 4, Zollinger teaches The specimen collection device of claim 1, wherein the flexible sealing element is of a cylindrical shape when the flexible sealing element is located within the specimen collection device at the first position. [151b is a cylindrical shape]

For claim 5, Zollinger teaches The specimen collection device of claim 1, wherein the specimen collection device further comprises:
 a sealing element retaining wall [155] that provides a force to the flexible sealing element that is opposite that of the insertion force when the specimen tray is inserted into the access port, [via 188 resiliently forcing cap 151a away in direction opposite pivot P of Fig. 7] thereby causing the flexible sealing element to deform when the specimen tray is inserted into the access port. [i.e., cap 151a is kept pivoted open when 176 is inserted as shown in Fig. 3]

For claim 6, Zollinger teaches The specimen collection device of claim 5, wherein the flexible sealing element is arc- shaped when located in the first position and contacts the sealing element retaining wall one or more locations along the sealing element retaining wall. [151a and/or 151b can be bent in an arc shape (i.e., bent an angle)]

For claim 7, Zollinger teaches The specimen collection device of claim 1, further comprising:
 a suction canister. [104]

For claim 8, Zollinger teaches The specimen collection device of claim 7, wherein the specimen collection device comprises:
 one or more protrusions [131, 146] that directly couple the specimen collection device to the suction canister. [Figs. 6-7]

For claim 9, Zollinger teaches The specimen collection device of claim 7, further comprising:
 a tube [116] coupled to the suction canister and to the outlet port of the specimen collection device. [Figs. 6-7]

For claim 10, Zollinger teaches The specimen collection device of claim 9, wherein the suction canister further comprises:
 a first port [130] to receive the tube for coupling the suction canister to the outlet port of the specimen collection device; [Fig. 5]
and a suction port. [110]

For claim 11, Zollinger teaches The specimen collection device of claim 1, wherein the specimen collection device is configured to couple with an endoscope. [either of 112a-b can be coupled to an endoscope, or more broadly, the device 100 can be tethered to an operating handle of an endoscope (absent further limiting language as to how such a coupling is structured and/or functions)].

For claim 12, Zollinger teaches The specimen collection device of claim 1, wherein the specimen tray further comprises:
 tactile grips [188a-b] to facilitate retrieval of the specimen tray. [¶100]

For claim 19, Zollinger teaches A specimen collection device comprising:
 means for directing suction through the specimen collection device; [112a-b]
 collection means [176] for collecting a specimen within a pathway of the suction;
 access means [113] for accepting the collection means into the specimen collection device; [Figs. 5-6]
and sealing means [151] for sealing the access means when the collection means is not inserted into the access means. 

For claim 20, Zollinger teaches The specimen collection device of claim 19, wherein the collection means is a first collection means, the specimen collection device further comprising:
 second collection means [116/104] for collecting specimens when the first collection means is not inserted into the access means of the specimen collection device. [¶¶89-92]
 
Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791